DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.
 
2.	Claims 1-20 and 22-24 are pending.  Claims 1, 19 and 20 are independent.  Claim 21 is canceled.  Claims 1, 15 and 20 are currently amended.  The claim amendment is accepted.

Response to Arguments
3.	Applicant’s arguments based on rejections under 35 U.S.C. 103 have been fully considered; however, they are not persuasive based on new ground(s) of rejection. 






Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-13, 17-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US PG Pub. 2014/0028818) in view of Koh (US PG Pub. 2012/0045994) and further in view of Kashef (US PG Pub. 2015/0382198).
As regarding claim 1, Brockway discloses A method for authenticating a device with a wireless access point, including: 
broadcasting a requesting signal to request authentication information based on a determination that the device is not authenticated with the wireless access point [para. 43-44]; 
Brockway does not explicitly disclose broadcasting, via a speaker included in the device, a requesting audio signal.  However, Koh discloses it [para. 49 and 55; broadcasting, via a speaker, the transformed audio signal requesting the authentication information, previously sent, which is included in a Bluetooth communication request received from the second Bluetooth device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway’s broadcasting a requesting wireless signal to further comprise an audio signal, as disclosed by Koh, as an alternative wireless signal if so desired by the system designer.
Brockway further discloses in response to the broadcasting of the requesting audio signal, receiving an audio signal at the device via a microphone [para. 49; the camera 100 receives audio signal at a microphone]; 
processing the audio signal to extract a code [para. 49; the camera 100 decodes the captured audio signal to obtain the credentials]; 
using the code to authenticate the device, at least in part, with the wireless access point [para. 54; camera 100 may connect to the access point 120 using the credentials]; and 
Brockway and Koh do not explicitly disclose in response to the authentication, providing access to one or more network services to the device via the wireless access point.  However, Kashef discloses it [para. 45-46; using the configuration data, e.g. network access credentials, to access network-based services].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway and Koh’s system to further comprise the missing claim feature, as disclosed by Kashef, so that the user would be able to access a plurality of services available on the internet [Kashef para. 46].

As regarding claim 2, Brockway further discloses A method as claimed in claim 1, wherein the audio signal is received from a speaker at a second device [para. 49; the camera 100 receives audio signal from a speaker of the smart device 110].

As regarding claim 3, Brockway further discloses A method as claimed in claim 2, wherein the second device is a user device [para. 41; the smart device 110 is a smart phone].

As regarding claim 4, Brockway further discloses A method as claimed in claim 2, wherein the second device is actuated by a user of the second device to generate the audio signal at the speaker [para. 42; the user enter the credentials via input means associated with the smart device which then transfers the credentials to the camera 100].

As regarding claim 5, Brockway further discloses A method as claimed in claim 2, wherein the second device is triggered to generate the audio signal at the speaker by receiving the requesting audio signal from the device [para. 43-44; the smart device 110 generates and transfers the audio signal including the credentials to the camera 100 in responding to the camera 100 request].

As regarding claim 6, Brockway further discloses A method as claimed in claim 1, wherein the code include WiFi credentials for the wireless access point [para. 41].

As regarding claim 7, Kashef further discloses A method as claimed in claim 6, wherein the WiFi credentials includes SSID for the wireless access point, and a password for the wireless access point [para. 45; using the configuration data, e.g. network access credentials comprising SSID and password].

As regarding claim 8, Kashef further discloses A method as claimed in claim 1, wherein the network services include Internet services [para. 46].

As regarding claim 9, Kashef further discloses A method as claimed in claim 1, wherein the device is an IoT device [para. 16; the wireless device includes IOT device].

As regarding claim 10, Brockway further discloses A method as claimed in claim 1, wherein the device is not a general purpose computing device [para. 19-22 and 29; the camera is specifically for capturing video].

As regarding claim 11, Brockway further discloses A method as claimed in claim 1, wherein the code is audibly encoded within the audio signal [para. 48-49].

As regarding claim 12, Brockway further discloses A method as claimed in claim 1, wherein the code is inaudibly encoded within the audio signal [para. 48-49].

As regarding claim 13, Brockway further discloses A method as claimed in claim 1, wherein a plurality of devices receive the audio signal, each device extracting the code from the audio signal, and using the code to authenticate that device, at least in part, with the wireless access point [para. 54].
As regarding claim 17, Brockway further discloses A method as claimed in claim 1, wherein the device listens for the audio signal at the microphone when the device is not authenticated with the wireless access point [para. 39, 43 and 49].

As regarding claim 18, Brockway further discloses A method as claimed in claim 1, wherein the device listens for the audio signal at the microphone for a predetermine period of time when the device receives user input at the device [para. 42; the user enters the credentials via input means associated with the smart device which then transfers the credentials to the camera 100].

As regarding claim 19, Brockway and Kashef disclose A device comprising: 
a speaker [Brockway para. 78];
a microphone [Brockway para. 78];
communication circuitry [Brockway para. 76-79]; and
one or more processors operatively coupled to the speaker, the microphone and the communication circuitry [Brockway para. 76-79], and configured to:
broadcast a requesting signal to request authentication information based on a determination that the device is not authenticated with the wireless access point [para. 43-44]; 
Brockway does not explicitly disclose broadcasting, via a speaker, a requesting audio signal.  However, Koh discloses it [para. 49 and 55; broadcasting, via a speaker, the transformed audio signal requesting the authentication information, previously sent, which is included in a Bluetooth communication request received from the second Bluetooth device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway’s broadcasting a requesting wireless signal to further comprise an audio signal, as disclosed by Koh, as an alternative wireless signal if so desired by the system designer.
Brockway further discloses in response to the broadcasting of the requesting audio signal, receive, via the microphone, an audio signal at the device via a microphone [para. 49; the camera 100 receives audio signal at a microphone]; 
process the audio signal to extract a code [para. 49; the camera 100 decodes the captured audio signal to obtain the credentials]; 
authenticate, via the communication circuitry, the device, at least in part, with the wireless access point based on the code [para. 54; camera 100 may connect to the access point 120 using the credentials]; and 
Brockway and Koh do not explicitly disclose in response to the authentication, provide access to one or more network services to the device via the communication circuitry and the wireless access point.  However, Kashef discloses it [para. 45-46; using the configuration data, e.g. network access credentials, to access network-based services].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway and Koh’s system to further comprise the missing claim feature, as disclosed by Kashef, so that the user would be able to access a plurality of services available on the internet [Kashef para. 46].
As regarding claim 20, Brockway and Kashef disclose A non-transitory computer readable medium having stored therein computer-readable instructions that, when executed by one or more processors of a device, cause the device to:
broadcast a requesting signal to request authentication information based on a determination that the device is not authenticated with the wireless access point [para. 43-44]; 
Brockway does not explicitly disclose broadcasting, via a speaker included in the device, a requesting audio signal.  However, Koh discloses it [para. 49 and 55; broadcasting, via a speaker, the transformed audio signal requesting the authentication information, previously sent, which is included in a Bluetooth communication request received from the second Bluetooth device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway’s broadcasting a requesting wireless signal to further comprise an audio signal, as disclosed by Koh, as an alternative wireless signal if so desired by the system designer.
Brockway further discloses in response to the broadcasting of the requesting audio signal, receive an audio signal at the device via a microphone [para. 49; the camera 100 receives audio signal at a microphone]; 
process the audio signal to extract a code [para. 49; the camera 100 decodes the captured audio signal to obtain the credentials]; 
authenticate the device, at least in part, with the wireless access point based on the code [para. 54; camera 100 may connect to the access point 120 using the credentials]; and 
Brockway and Koh do not explicitly disclose in response to the authentication, provide access to one or more network services to the device the wireless access point.  However, Kashef discloses it [para. 45-46; using the configuration data, e.g. network access credentials, to access network-based services].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway and Koh’s system to further comprise the missing claim feature, as disclosed by Kashef, so that the user would be able to access a plurality of services available on the internet [Kashef para. 46].

As regarding claim 22, Brockway and Kashef disclose The method as claimed in claim 1, wherein the audio signal is processed to extract user account information [Brockway para. 43] and the method includes transmitting the user account information to the one or more network services via the wireless access point [Brockway para. 45].  

As regarding claim 24, Brockway and Kashef disclose The method as claimed in claim 1, wherein the audio signal is processed to extract a customer account identifier and the method further includes: retrieving customer account information from the one or more network services based on the extracted customer account identifier [Brockway para. 48; extracting credentials], and configuring the device based on the retrieved customer account information [Brockway para. 46; switching to station mode in response to receiving credentials for the user to logon in].
 
7.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US PG Pub. 2014/0028818) in view of Kashef (US PG Pub. 2015/0382198) and further in view of Davis (US PG Pub. 2014/0258110).
As regarding claim 14, Brockway and Kashef do not explicitly disclose the audio signal comprises information encoded within a packet.  However, Davis discloses it [para. 162; payload].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway and Kashef’s system to further comprise the missing claim feature, as disclosed by Davis, in order to provide higher and reliable data densities [Davis para. 172].

As regarding claim 16, Davis further discloses A method as claimed in claim 15, wherein the code is within the payload [para. 162; audio code is within payload].

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US PG Pub. 2014/0028818) in view of Kashef (US PG Pub. 2015/0382198) in view of Davis (US PG Pub. 2014/0258110) and further in view of Marcondes (US PG Pub. 2008/0144624).
As regarding claim 15, Brockway, Kashef and Davis do not explicitly disclose that the packet includes a header, a payload and one or more selected from the set error correction, encryption and a checksum.  However, Marcondes discloses it [para. 25].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway, Kashef and Davis’s packet to further comprise Marcondes’s packet including a header, a payload and a checksum in order to be conformed with the standard of a data packet structure.

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US PG Pub. 2014/0028818) in view of Kashef (US PG Pub. 2015/0382198) and further in view of Shin (US PG Pub. 2015/0271676).
As regarding claim 23, Brockway and Kashef do not explicitly disclose that the requesting audio signal encodes a public key of the device and the code in the audio signal is encrypted based on the public key of the device.  However, Shin discloses it [para. 109-110; transmission from the service device including the generated public key].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Brockway and Kashef’s system to further comprise the missing claim feature, as disclosed by Shin, in order to protect data during transmission between two network devices.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433